EXHIBIT 99 DIME COMMUNITY BANCSHARES REPORTS EARNINGS FOR THE QUARTER ENDED SEPTEMBER 30, 2009 Diluted EPS of $0.25 for the 3rd Quarter;Net Interest Margin Up 33 Basis Points Brooklyn, NY – October 29, 2009 - Dime Community Bancshares, Inc. (Nasdaq: DCOM) (the "Company"), the parent company of The Dime Savings Bank of Williamsburgh ("Dime"), today reported consolidated net income of $8.3 million, or 25 cents per diluted share, for the quarter ended September 30, 2009, compared to $6.9 million, or 21 cents per diluted share, for the quarter ended June 30, 2009 and $8.4 million, or 25 cents per diluted share, for the quarter ended September 30, 2008. THIRD QUARTER 2009 HIGHLIGHTS · Net interest margin was 3.11%, up from 2.78% in the June 2009 quarter.The average cost of deposits declined 43 basis points to 1.61% from 2.04% during the June 2009 quarter. · Non-performing assets grew slightly from 0.36% to 0.41% of total assets. · The $3.8 million provision for loan losses exceeded the $3.6 million in net charge-offs; the allowance for loan loss reserve remained almost flat at 0.61% of total loans compared to 0.62% at June 2009 quarter end. · The allowance for loan losses stood at 143.1% of non-performing loans at September30,2009 compared to 155.2% at June 30, 2009. · Loans delinquent between 30 and 89 days decreased to $11.3 million at September 30, 2009 compared to $17.6 million at June 30, 2009. · Total assets declined by $66.7 million to $3.91 billion at September 30, 2009, as the Company continued its focus on conserving capital. · The Company's consolidated ratio of tangible capital to tangible assets grew from 6.00% at June 30, 2009 to 6.23% at September 30, 2009. · Real estate loan originations were $147.1 million, above the $111.4 million level in the June2009 quarter. · FDIC insurance premium expense decreased $1.8 million from the previous quarter; the FDIC did not charge a third quarter special assessment, as was widely anticipated. The Company’s earnings for the quarter ended September 30, 2009 reflect an after-tax other-than-temporary impairment ("OTTI") charge of approximately $305,000, as well as an after-tax charge of $277,000 related to the prepayment of a portion of Dime's Federal Home Loan Bank of New York borrowings. Each of these items reduced diluted earnings per share by approximately one cent. During the quarter ended June 30, 2009, the Company’s earnings reflected aggregate after-tax OTTI charges of $486,000, or 1½ cents per diluted share. Core earnings approximated reported earnings during the quarter ended September 30, 2008. Core earnings per diluted share, which excluded OTTI charges and other significant items that are deemed non-recurring in nature, were $0.27, $0.23 and $0.25 for the quarters ended September 30, 2009, June 30, 2009 and September 30, 2008, respectively. According to Vincent F. Palagiano, Chairman and Chief Executive Officer of the Company, "The Company continues to benefit from the current interest rate environment as existing higher-rate funds continued to re-price downward, as can be seen in the impact of lower deposit costs on net interest margin. Charge-offs were untypically high during the September 2009 quarter, the outcome of our ongoing review of the value of nonperforming credits; however, credit costs remain well under control. The Company continues to have one of the best performing balance sheets in the industry in terms of asset quality, with non-performing assets representing just 0.41% of total assets at September 30, 2009.Although the Company contracted its asset base slightly, Dime had its highest 2009 quarterly level of loan originations during the most recent quarter.Consequently, there was some expansion of the loan portfolio during this period as spreads between loan origination rates and benchmark Treasuries remain cyclically high. On October 15, 2009, we were pleased to declare our 50th consecutive quarterly dividend, $0.14 per share. While we cannot predict future conditions, we are managing our balance sheet in preparation for the inevitability of higher interest rates, as well as some stress on the New York City real estate market, and more restrictive banking regulation. Nevertheless, we believe the Company is on solid financial footing and is prepared to leverage its position when conditions warrant. All- in-all, we are very pleased with our results to date." Dime's net interest margin increased substantially during the quarter ended September 30, 2009, due to both a decline of 43 basis points in the average cost of deposits [primarily due to the favorable repricing of certificates of deposit ("CDs") during the most recent quarter], coupled with the utilization of a substantial portion of approximately $200 million in liquid cash balances that were being held at a negative spread to funding costs.In the second half of 2009, Dime has begun to utilize these funds to repay maturing borrowings and replace deposit outflows.Since the average balance of these funds still approximated $127 million during the most recent quarter, a future benefit to net interest margin likely remains from the reduction of these liquid funds anticipated during the remainder of 2009. Prepayment fees remained modest, reflecting continued moderation in the pace of refinancing from the Bank's portfolio.While refinancing activity continued to exceed the low level experienced during the first quarter of 2009, the Company does not expect a near-term return to the more robust levels experienced in 2008. Commercial Real Estate and Dime's Business Model The term "commercial real estate"("CRE") encompasses a wide variety of collateral types.Dime's loan portfolio is collateralized primarily by multifamily apartment buildings in New York City, widely thought to be the least risky type of CRE.Further, significant portions of these multifamily apartment buildings are subject to rent regulation.In New York City, where residential vacancy rates are low and there is limited available space to construct new buildings, rent regulation has had the affect of keeping regulated apartment rents below market rates.It is this factor that enhances the intrinsic value of Dime's already low-risk collateral, and we think, is the primary reason for the Company's low level of non-performing assets compared to the wider generic asset class designated as CRE. NET INTEREST INCOME Net interest income was $29.0 million during the September 2009 quarter, up $2.7 million from the June 2009 quarter.A decline of 43 basis points in the average cost of deposits, coupled with an increase of 4 basis points in the average yield on real estate loans, generated the increase in the linked quarter net interest income.The resulting 33 basis point increase in net interest margin from 2.78% during the three months ended June 30, 2009 to 3.11% during the three months ended September30, 2009, benefited from the previously mentioned allocation of a portion of liquid cash balances that were carried at a negative spread to funding costs during the first six months of 2009. Mr. Palagiano commented, "Our short-term balance sheet strategy shifted late in 2008 toward liquidity and capital preservation, resulting in the decision to curb asset growth during 2009. Deposit inflows that occurred in late 2008 and early 2009, as our focus was shifting, were retained in highly liquid funds, which helped provide considerable flexibility in managing our funding costs downward." Net interest income exceeded the September 2008 quarterly level by $3.8 million, driven by growth of $82 million in average interest earning assets and an increase in the net interest margin of 34 basis points from the quarter ended September 30, 2008 to the quarter ended September 30, 2009.The growth in average interest earning assets reflected significant loan origination volume and asset growth during 2008 which contributed to higher average asset balances during the nine months ended September 30, 2009, while the increase in the net interest margin reflected a decline of 90 basis points in the average cost of deposits during the September 2009 quarter compared to the September 2008 quarter. PROVISION/ALLOWANCE FOR LOAN LOSSES AND PROBLEM PORTFOLIO LOANS Non-performing loans were $14.2 million at September 30, 2009 compared to $12.9 million at June30, 2009 and $6.4 million at September 30, 2008.As a percentage of total loans, non-performing loans totaled 0.43% at September 30, 2009, compared to 0.40% at June 30, 2009 and 0.20% at September 30, 2008.In addition, loans delinquent between 30 and 89 days decreased to $11.3 million as of September 30, 2009 from $17.6 million at June 30, 2009.Loans delinquent between 30 and 89 days totaled $3.6 million at September 30, 2008. The quarterly review of the adequacy of the allowance for loan losses, which covers both performing and non-performing loans, led the Company to record a $3.8 million provision to its allowance for loan losses during the quarter ended September 30, 2009, compared to $2.3 million during the quarter ended June 30, 2009.Provisions totaled $596,000 during the quarter ended September 30, 2008.Charge-offs recorded on problem loans totaled $3.6 million during the September 2009 quarter, compared to $528,000 in the June 2009 quarter.There were no charge-offs during the September 2008 quarter. Regarding the level of net charge-offs, Mr. Palagiano stated, “We strive to aggressively manage our nonperforming assets, which resulted in the accumulation of several note sales. In addition, some charge-offs were the result of updated appraisals of the underlying collateral, and, in one case, a doubtful loan classification.The timing and severity of charge-offs is unpredictable, however, non-performing asset levels and 30 to 89 day delinquencies can usually be used as a reliable precursor of future charge-offs.” At September 30, 2009, the allowance for loan losses was $20.3 million, or 143% of non-performing loans. NON-INTEREST INCOME OTTI and Gain (Loss) on Sale of Investment Securities and Other Assets. During the quarter ended September 30, 2009, the pre-tax credit component of OTTI charges totaled $556,000.At September 30, 2009, five of the Dime's eight trust preferred securities were deemed to meet the criteria for OTTI.The increase in the credit component of OTTI reflected additional payment deferrals during the quarter within the collateral pool underlying certain of Dime’s eight trust preferred collateralized debt obligation securities. At September 30, 2009, Dime had failed to receive contractual principal or interest payments on two trust preferred securities with an aggregate recorded balance of $1.8 million ($4.0 million excluding $2.2 million of unrealized losses included in accumulated other comprehensive loss).Both securities are classified as non-performing assets, contributing substantially to the increase in the percentage of non-performing assets to total assets to 0.41% at the end of September 2009 from 0.36% at the end of June 2009.In addition, at September 30, 2009, Dime did not receive a small portion of the interest due on two trust preferred securities having a recorded balance of $339,000 ($640,000 excluding the $301,000 total non-credit component of OTTI).The remaining four trust preferred securities, with a total cost basis of $10.6 million net of credit-related OTTI, are current on all contractual obligations. There were no sales of investment securities during the three months ended September 30, 2009, June 30, 2009 and September 30, 2008. There were no sales of other real estate owned and other assets during the three months ended September 30, 2009.During the quarter ended June 30, 2009, Dime sold a property held as other real estate owned, recognizing a pre-tax loss of $92,000 on the sale. Mortgage Banking Income and Delinquent Serviced Loans Loan sales were negligible during the quarter ended September 30, 2009.During the June 2009 quarter, Dime sold an 80% participation in approximately $124 million of multifamily loans from its portfolio to a third-party financial institution other than Fannie Mae.The purpose of the sale was to create liquidity on the balance sheet to fund future loans and other operations.The loans were sold at par and without recourse. This transaction settled on April 20, 2009 and Dime recognized a pre-tax gain of approximately $635,000 ($0.01 per share after tax) on the sale, which was reflected in core earnings for the June 2009 quarter.Dime retained servicing on all of the loans.In September 2008, Dime similarly sold an 80% participation interest in $124 million of multifamily loans to the same third-party financial institution.The loans were sold at par and without recourse, and Dime recognized a pre-tax gain of $662,000 on the sale, as it retained servicing on all of the loans.Gains on loan sales are included in the mortgage banking income line item in the consolidated statements of operations. Mortgage banking income totaled $246,000 during the quarter ended September 30, 2009, down $610,000 from the June 2009 quarter, reflecting the aforementioned $635,000 pre-tax gain recognized during the June 2009 quarter.Mortgage banking losses were $724,000 during the September 2008 quarter reflecting a provision to the reserve for losses on Fannie Mae serviced loans of $1.7 million, $802,000 of net gains on loans sold, and approximately $200,000 of servicing fee income. Since the inception of the Fannie Mae program, Dime has sold approximately $660 million of multifamily loans to Fannie Mae. This portfolio had an outstanding principal balance of $450.2 million at September 30, 2009.During the quarter ended September 30, 2009, Dime re-acquired three delinquent loans from Fannie Mae with an aggregate outstanding principal balance of $1.8 million.These re-acquired loans were included in Dime's $14.2 million non-performing loan total at September 30, 2009.Dime, at its discretion, may re-acquire problem loans from Fannie Mae periodically in order to expedite their resolution and control losses. Within the Fannie Mae portfolio, loans delinquent 90 days or more were $14.2 million at September30, 2009, up from $1.8 million at June 30, 2009.The full $14.2 million balance was comprised of five loans involving the same borrower.At September 30, 2009, there were additionally $2.0 million of loans delinquent between 30 and 89 days within the pool of loans serviced for Fannie Mae, compared to $17.2 million at June 30, 2009.At September 30, 2008, there were $4.2 million of loans delinquent 90 days or more, and $5.1 million of other loans delinquent between 30 and 89 days within the pool of loans serviced for Fannie Mae. Dime’s first loss position for loans sold to Fannie Mae was $21.9 million as of September 30, 2009, against which a liability of $3.3 million existed at September 30, 2009.This liability approximated 0.72% of the remaining principal balance of loans in the Fannie Mae pool as of September 30, 2009.Additions to the liability for the first loss position are charged against mortgage banking (non-interest) income, and expected future losses related to all problem loans within the pool of loans sold with recourse to Fannie Mae are reflected in the $3.3 million liability balance. Other Components of Non-Interest Income Other components of non-interest income totaled $2.4 million during the quarter ended September30, 2009, up $435,000 from the June 2009 quarter and relatively unchanged from the September 2008 quarter.The increase from the June quarter resulted from an annual loan administrative fee assessed and recognized during the third quarter of each year.Other components of non-interest income did not vary significantly during the three months ended September30,2009 compared to the three months ended September 30, 2008. NON-INTEREST EXPENSE Non-interest expense was $13.6 million during the quarter ended September 30, 2009, a decrease of $1.7 million from the June 2009 quarter.This decline reflected a reduction of $1.8 million in FDIC insurance assessment expense as a result of the $1.8 million FDIC special assessment recognized in the June 2009 quarter. Compared to the September 2008 quarter, non-interest expense increased $728,000 during the quarter ended September 30, 2009, due to increases of $599,000 in FDIC insurance assessments and $450,000 in compensation and benefits.The increase in FDIC insurance assessments reflected ongoing increases from an FDIC recapitalization program effective April1,2009.The increase in compensation and benefits resulted primarily from a $393,000 increase in employee pension plan expense and a reduced offset to salaries of $113,000, reflecting lower capitalized loan origination salary costs (due to lower loan origination levels) in accordance with generally accepted accounting principles.Other operating expenses declined $321,000 mainly as a result of lower third party professional expenses. INCOME TAX EXPENSE The Company's customary consolidated effective tax rate approximates 37%.The impact of reconciling the tax returns for December 31, 2008 increased the book income tax rate for the quarter ended September 30, 2009 to 39%.The OTTI charges reduced the book income tax rate for the June 2009 quarter to 35%. BALANCE SHEET Total assets declined $66.7 million to $3.91 billion during the quarter ended September 30, 2009, as the Company focused on capital preservation. The decline in assets was experienced primarily in cash and due from banks as Dime utilized a portion of its liquid cash balance to fund deposit outflows, prepay borrowings and fund loan originations, and did not purchase any mortgage backed securities during the September 2009 quarter.Mortgage backed securities also declined during the quarter ended September 30, 2009 as a result of ongoing principal repayments, as Dime has not purchased any mortgage backed securities since the first half of 2008. Total liabilities declined by $72.8 million during the most recent quarter, primarily due to the outflow of $100.0 million in certificates of deposit. Real Estate Lending and Loan Amortization Real estate loan originations, which were $111.4 million during the June 2009 quarter, totaled $147.1 million during the quarter ended September 30, 2009.Real estate loan originations totaled $352.5 million during the quarter ended September 30, 2008.The average rate on real estate loan originations during the September 2009 quarter was 5.81%, compared to 6.08% during the quarter ended June 30, 2009 and 5.86% during the quarter ended September 30, 2008. Real estate loan amortization during the September 2009 quarter approximated 12% of the real estate loan portfolio on an annualized basis, compared to 10% in the June 2009 quarter, and well below the 21% level experienced during the September 2008 quarter.This was slightly below management’s forecast of prepayment speeds disclosed at the commencement of the year. Deposits Deposits decreased $97.1 million from June 30, 2009 to September 30, 2009.CDs accounted for the full decrease in deposits; declining $100.0 million during the period, as maturing promotional deposits gathered in late 2008 were not renewed.Core deposits (i.e., non-CDs) rose $2.9 million during the three months ended September 30, 2009.Within core deposits, money market accounts increased $1.7 million, and passbook savings accounts increased $4.9 million during the most recent quarter.Despite the net loss of CDs, Dime took the opportunity to extend the average duration of the remaining CD portfolio.Attractive market conditions supported the opening of $359.9 of new CDs with a weighted average duration of 17 months.Dime has extended the average duration of CDs from approximately 9 months at December31, 2008 to approximately 15 months at September 30, 2009.Short term wholesale funding has been readily available to Dime at a significant cost discount to retail deposits while the market appetite for long term CDs at reasonable rates is providing an opportunity to manage interest rate risk with the use of retail CDs.Depending upon continued favorable market conditions, the mix of retail versus wholesale funding will be managed opportunistically.Marketing efforts for the fourth quarter are anticipated to support sales of checking accounts and long term CDs.Dime anticipates that the cost of deposits will reach a cyclical low point sometime near year-end 2009. Average deposits per branch were $95.5 million at September 30, 2009, slightly below the $99.7 million level at June 30, 2009, and up from $95.4 million at September 30, 2008.Core deposits comprised 57% of total deposits at September 30, 2009, up from 54% at June 30, 2009 and 50% at September 30, 2008.The loan-to-deposit ratio was 151% at September 30, 2009, compared to 142% at June 30, 2009 and 152% at September 30, 2008. Stockholders' Equity Stockholders' equity at September 30, 2009 totaled $289.6 million, or 7.41% of total assets, compared to $283.5 million, or 7.13% of total assets, at June 30, 2009. After dividends, the Company’s tangible stockholders' equity increased to $239.7 million at September 30, 2009, compared to $235.3 million at June 30, 2009.The quarterly cash dividend declared on October 15, 2009 represented a payout ratio of 52% of third quarter 2009 core earnings.At September 30, 2009, the consolidated tangible stockholders’ equity ratio was 6.23% of tangible assets and tangible book value per share was $6.97. The Company did not participate in the TARP program and thus has no TARP capital. There were no stock repurchases during the quarter ended September 30, 2009.As of September30, 2009, the Company had an additional 1,124,549 shares remaining eligible for repurchase under its twelfth stock repurchase program, approved in June 2007. For the quarter ended September 30, 2009, the reported returns on average stockholders' equity and average tangible equity were 11.7% and 14.1%, respectively.The core returns on average stockholders' equity and average tangible equity were 12.5% and 15.1%, respectively.Core returns primarily exclude OTTI charges, borrowing prepayment expenses and related income tax effects.Finally, the core cash return on average tangible stockholders' equity (the fundamental measure of new internally generated capital) was 16.1%. OUTLOOK The average cost of deposits decreased to 1.61% during the September 2009 quarter from 2.04% during the June 2009 quarter, as the Company suspended promotional rates in its deposit gathering campaigns in mid-January 2009, and lowered its offering rates on both new CDs and most of its core deposits.A forward indicator of the anticipated upward trend for net interest margin in the fourth quarter of 2009, the weighted average rate of deposits at September 30, 2009 was 1.40%, lower than the 1.61% average rate experienced for the full September 2009 quarter. Amortization rates (including prepayments and loan refinancing activity), which approximated 12% on an annualized basis during the third quarter of 2009, are expected to fall in the 7.5% to 12.5% range during the fourth quarter of 2009, reflecting ongoing loan refinancing activity as loans approach their contractual repricing. Under the most recent recapitalization proposal, the FDIC is likely to request, in lieu of special assessments, a cumulative prepayment of estimated assessments for Dime's thirteen quarters ending December 31, 2012.Should this proposal be implemented, Dime is expected to fund approximately $14 million to the FDIC on December 31, 2009. At September 30, 2009, the loan commitment pipeline was approximately $105.4 million, skewed primarily toward multifamily residential properties, with an approximate weighted average rate of 5.78%. Operating expenses for the December 2009 quarter are expected to approximate $14.0 million, again assuming no further special assessments or increases in deposit insurance premiums. Quarterly credit costs have been $4.0 million, $2.3 million and $3.8 million during the first, second and third quarters, respectively.In light of the uncertainty in the credit markets, the Company expects a reasonable level of provisioning to continue. ABOUT DIME COMMUNITY BANCSHARES The Company (Nasdaq: DCOM) had $3.91 billion in consolidated assets as of September 30, 2009, and is the parent company of Dime.Dime was founded in 1864, is headquartered in Brooklyn, New York, and currently has twenty-three branches located throughout Brooklyn, Queens, the Bronx and Nassau County, New York.More information on the Company and Dime can be found on the Dime's Internet website at www.dime.com. This News Release contains a number of forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended and Section 21E of the Securities Exchange Act of 1934, as amended (the "Exchange Act").These statements may be identified by use of words such as "anticipate," "believe," "could," "estimate," "expect," "intend," "may," "outlook," "plan," "potential," "predict," "project," "should," "will," "would" and similar terms and phrases, including references to assumptions.
